                                                    Case Number:20-001625-CI

Filing #    Case 8:20-cv-00939-MSS-TGW
           105666919                      Document
                      E-Filed 03/31/2020 12:24:38 PM1-1 Filed 04/23/20 Page 1 of 4 PageID 7



                       IN   THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                 IN AND FOR PINELLAS COUNTY, FLORIDA
                                               CASE NO.:

           SHARON ARANGO
                        Plaintiff,
           vs.


           COSTCO WHOLESALE CORP.

                        Defendant
                                                                        /



                                                          COMPLAINT

                 COMES NOW, SHARON ARANGO, Plaintiff herein, and ﬁles this Complaint against

           COSTCO WHOLESALE CORP.                Defendant herein, and alleges:




                                                            PARTIES

                  1.    Plaintiff,   SHARON ARANGO, an individual, resides in Pinellas County, Florida.

                 2.     Defendant,     COSTCO WHOLESALE CORP.                       a foreign corporation, has a


                        principal place of business at 999            Lake   Dr., Issaquah,   WA 98027 and may be
                        served through     its   registered agent for service of process,       CT Corporation System,

                            1200 South Pine Island, Rd. Plantation           FL   33324.




                                           JURISDICTIONAL STATEMENT

                  1.    The amount      in controversy exceeds $30,000.00, excluding interest, costs               and

                        attorney's fees,   which    is   Within the jurisdiction of the court in accordance With


                        Section 26.012 of the Florida Statutes.
                                                                  1




***ELECTRONICALLY FILED      03/31/2020 12:24:36 PM:     KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:20-cv-00939-MSS-TGW Document 1-1 Filed 04/23/20 Page 2 of 4 PageID 8




                                                  VENUE
           Venue   in Pinellas County, Florida is proper in this action             under Section 47.011 of


           the Florida Statutes because the premises liability cause of action giving rise to


           this action   occurred in this county.




                             FACTS IN SUPPORT OF CLAIMS

           On or about December          16,   2019, and at     all   times material hereto,   COSTCO

           WHOLESALE CORP.               owned, operated or controlled a building, located               at   2655

           Gulf to Bay, Blvd, Clearwater,           FL 33759      (hereinafter the Premises).


           On the above date         and place,   COSTCO WHOLESALE CORP. had an obligation

           to inspect, maintain,       and service the ﬂoors and walkways, located             at the   premises


           to insure   no tripping hazards were present.

           Prior to the above time, employees, servants and/or agents of                 COSTCO

           WHOLESALE CORP. had placed palleted goods in the store in a manner that

           made them a tripping hazard            for patrons.


           On the above date         and place,   Plaintiff,   While a business invitee on the premises,


           was caused     to fall,   and thereby sustained serious bodily          injuries   due   to the


           careless    and negligent manner in which the aforesaid ﬂoors and walkways were

           maintained.


           On December       16,     2019,   SHARON ARANGO entered the premises to                    shop.


           During her time in the premises, Ms. Arango tripped on a palleted display of

           goods in the walkway of the            store.
Case 8:20-cv-00939-MSS-TGW Document 1-1 Filed 04/23/20 Page 3 of 4 PageID 9




     10.
           Ms.Arango was unable




           The
                                       to stop




                  Plaintiff incorporates
                                              w     from



                                    PREMESIS LIABILITY
                                                           falling




                                           by reference paragraphs
                                                                     and was




                                                                           1-9
                                                                               injured.




                                                                                 above as   if they    were   fully


           set forth herein.


     11.   On or about December        16,   2019, during business hours, the Plaintiff was a


           business invitee upon the premises of the Defendant.


     12.   On or about December        16,   2019, at the premises of the Defendant there was a


           dangerous condition that existed on the ﬂoors and walkways of the premises.


     13.   That on or about December          16,   2019, Defendant was under a duty to maintain and


           provide a reasonably safe place for         its   patrons to walk and Defendant breached


           this   duty in that the Defendant was careless and negligent in creating or failing to


           cure a dangerous condition on said premises, and as a result,                  When   Plaintiff


           tripped,   and said   Plaintiff was   thrown down and severely           injured.


     14.   That on or about December          16,   2019, the Defendant had actual or constructive


           knowledge of the dangerous condition and should have taken action                      to   remedy   it.




     15.   That on or about December          16,   2019, the dangerous condition existed for such a


           length of time that, in the exercise of ordinary care, the Defendant should have


           known of the    condition or the condition occurred With regularity and                 was

           therefore foreseeable.


     16.   That as a direct and proximate result of the above breach of duty and negligence


           by   the Defendant, the Plaintiff suffered grave injuries about her person.
Case 8:20-cv-00939-MSS-TGW Document 1-1 Filed 04/23/20 Page 4 of 4 PageID 10



      17.      That as a further and direct proximate result of the aforesaid breach of duty and


               negligence of the Defendant, the Plaintiff has endured great pain and suffering in


               body and mind and       further that such injuries received   by   Plaintiff as a result   of

               Defendant's carelessness and negligence are permanent.


      WHEREFORE, Plaintiff, SHARON ARANGO, demands judgment for damages,

   against Defendant,      COSTCO WHOLESALE CORP. for pain and suffering, and medical

   expenses, together With such other and further relief as this Honorable Court deems


   necessary and appropriate.


      Dated:   March   3   1,   2020



                                                 Tragos, Sartes and Tragos,       PLLC

                                                 /S/ PeterA. Sartes, Esq.
                                                 Peter A. Sartes, Esq.
                                                 Attorney for Plaintiff
                                                 Florida Bar   Number: 0582905
                                                 Tragos, Sartes   & Tragos, PLLC
                                                 601 Cleveland    St.   Suite 800
                                                 Clearwater, Florida 33755
                                                 Telephone: (727) 441-9030
                                                 Fax: (727) 441—9254
                                                 E-Mail: peter@greeklaw.com
                                                 Secondary E-Mail: linda@greeklaw.com
                                                                   cgstal@greeklaw.com
